Title: To George Washington from Colonel Jacob Bayley, 15 October 1776
From: Bayley, Jacob
To: Washington, George



Sr
Fish Kells [N.Y.] October 15th 1776

I was determined to have waited on your Excelencey befor this but am detained here being a Member of the Convention of this State I Send by the Hand of Mr William Wallace an account of the Expence of the Road from Newbury to St Johns. untill we retreated with the Stores Provided to Compleat the Same which were moved on the road thirty Miles I only Charge what

was Expended until our return the remaindor I Expended In the Defence of our Frontiers which to us much needed. what Tools we had Provided are kept In Store which I will Make a return of and Dispose of as Directed Two Horses also remaining I will make The best of I am able when I return.
as I Ingaged the hands Immedeate Payment Should be Glad the account Sent or So much as appears reasonable might be Paid Mr William Wallace whose Discharge or Recipt I Elow as my own. I am Sr your Excelencys most obedient Humble Servt

Jacob Bayley

